       Case 1:17-cv-03656-WMR Document 152 Filed 10/28/19 Page 1 of 3

                                                                           FILED IN CLERK'S OFFICE
                                                                               U.S.D.C.-Atlanta



                                                                             OCT 2 8 2019
                                                                      JAMES N. HATTEN, Clerk
                                                                    "B^^.
                                                                                       li^^seytyeierk
                                                                      "j
                                                                            \^
                                                                                    -i =..,




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  MICHAEL ODONNELL,

          Plaintiff,

  V.


                                                        Civil Action No.
  AKAL SECURITY/ INC.,                             l:17-cv-03656-WMR-CCB
  THE UNITED STATES MARSHALS
  SERVICE, by and through WiUiam P.
  Barr/ U.S. Attorney General,
          Defendants.




               STIPULATION OF DISMISSAL WITH PRETUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii)/ Plaintiff Michael O'Doimell/ the


United States Marshals Service/ and Akal Security, Inc. hereby stipulate to


dismissal of all claims in the above-captioned action with prejudice. Each party


will bear his or its own costs and expenses. AH parties who have appeared agree


to this stipulation.




   1 William P. Barr was appointed U.S. Attorney General on February 14,2019.
Case 1:17-cv-03656-WMR Document 152 Filed 10/28/19 Page 2 of 3




                       Respectfully submitted/


                          /S/ Michael O'Donnell
                       Michael O'Donnell
                       Plaintiff pro se



                       BYUNGJ.PAK
                       UNTTED STATES ATTORNEY
                       600 Richard B. Russell Federal Bldg.
                       75 Ted Turner Drive, S.W.
                       Atlanta, Georgia 30303
                       (404) 581-6000
                       (404) 581-6150 facsimile


                       /s/Lisa D. Cooper
                       LISA D. COOPER
                       ASSISTANT U.S. ATTORNEY
                       Georgia Bar No. 186165
                       lisa.cooper@usdoj. gov
                       Attorneys for USMS



                       /s/Kurt Peterson
                       Kurt Peterson
                       Georgia Bar No. 574408
                       LITTLER MENDELSON, P.C.
                       3344 Peachtree Rd./ N.E., Suite 1500
                       Atlanta/ GA 30326
                       kpeterson@littler.com
                       Telephone: 404.233.0330
                       Facsimile: 404.233.2361
    Case 1:17-cv-03656-WMR Document 152 Filed 10/28/19 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I certify that I electronically served the foregoing document aU parties via


email/ pursuant to agreement of the parties:

         Michael O'Donnell
         devildocl0@gmail.com


         Lisa Cooper
         Lisa.cooper@usdoj. gov


      This 24th day of October/ 2019.


                                               /s/Kurt Peterson
                                               Kurt Peterson
